RESOLUCIÓN
A la Moción para la readmisión al ejercicio de la aboga-cía y notaría presentada por la Sra. Jane Hoffman Mouriño, “no ha lugar”.

Efectivo el 5 de septiembre de 2007, la señora Hoffman Mouriño quedará reinstalada a la abogacía solamente. No se considerará la reinstalación a la notaría hasta tanto co-rrija los defectos señalados en el Informe de la Oficina de Inspección de Notarías y entregue las Escrituras allí identificadas.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo